DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-11, 13-15, 18-23 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art fails to disclose or make obvious a method for detecting and counting articles, comprising the steps comprising, in addition to the other recited steps of the claim, “obtaining a count of the article when the calculated length corresponds to a nominal of an article.”
Regarding claim 13, the prior art fails to disclose or make obvious an arrangement for detecting and counting articles comprising, in addition to the other recited features of the claim, “for obtaining a count of the articles when a calculated length corresponds to a nominal length, the calculated length being calculated from the calculated travelling speed and the time used by the length being calculated article to cross said at least one of said first and second scanning plane.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Bills (U.S. Patent No. 3,835,306) discloses a reflection-type counter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN WYATT/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878